Citation Nr: 0926575	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  03-11 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a right leg disorder, claimed as a result of VA 
medical treatment in March 2001.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1973 to December 1976.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

In October 2001, the RO received the Veteran's claim of 
entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a right leg disorder as a result of VA medical 
treatment in March 2001.  In the above-referenced February 
2003 rating decision, the RO denied the claim.  The Veteran 
filed a notice of disagreement in which he requested review 
by a decision review officer (DRO).  The DRO conducted a de 
novo review of the claim and confirmed the RO's findings in 
an April 2003 statement of the case (SOC).  The appeal was 
perfected with the submission of the Veteran's substantive 
appeal (VA Form 9) in April 2003.

The Board denied the claim in a February 2004 decision, which 
the Veteran duly appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  
In a July 2005 Order, the Court remanded the case to the 
Board for compliance with  instructions contained in a July 
2005 Joint Motion for Remand, which was filed by the 
Veteran's attorney and counsel for the Secretary of Veterans 
Affairs.

The Joint Motion essentially indicated that the Veteran 
should be afforded a VA examination by an orthopedics expert 
addressing the nature and etiology of his right lower 
extremity impairment, specifically addressing the potential 
relationship between any right leg disability and VA 
treatment.  The Board remanded the case in November 2005 for 
the purpose of obtaining such examination.  Pursuant to the 
Board's request, additional VA examinations were conducted in 
January 2006 and February 2006.  Based in part on these 
examinations, the RO again denied the Veteran's claim in an 
April 2006 supplemental statement of the case (SSOC). 

Subsequent to the issuance of the April 2006 SSOC and the 
case's return to the Board, additional VA outpatient records 
were associated with the claims folder without an 
accompanying waiver of initial consideration by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) 
(2008).  The Board sent the Veteran a letter in November 2006 
advising him that if he wished to waive RO consideration of 
this evidence, he should notify the Board within 45 days.  
The Veteran responded later that same month, indicating that 
he would not waive initial RO consideration of the 
additionally-received evidence and requesting that the Board 
remand the case so that such can be accomplished.  The case 
was remanded in December 2006 for this purpose.  In January 
2007, the RO issued a SSOC which continued to deny the claim.  
The claims folder was subsequently returned to the Board.

The Board issued a decision in August 2007 which denied the 
claim.  The Veteran appealed to the Court.  In August 2008, 
counsel for the Veteran and the Secretary of VA filed a Joint 
Motion for Partial Remand, the contents of which will be 
discussed below.  An Order of the Court dated August 29, 2008 
granted the motion and vacated the Board's decision.  The 
claims folder has been subsequently returned to the Board.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  

Issues not on appeal

The August 2007 Board decision also denied the Veteran's 
claim of entitlement to service connection for a right leg 
disorder.  The August 2008 Joint Motion for Partial Remand 
specifically stated that "[the Veteran] only wishes to 
pursue the issue of entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for a right leg disorder, 
claimed as a result of VA treatment in March 2001."  See the 
August 2008 Joint Motion for Partial Remand, page 1.  
Accordingly, the Board's August 2007 decision with respect to 
the service connection issue is final.  
See 38 C.F.R. § 20.1103 (2008).

In a May 2008 rating decision, the RO denied the Veteran's 
claims of entitlement to compensation under 38 U.S.C. § 1151 
for neurogenic bladder/constipation and left leg disability 
due to VA surgery in March 2001.  The Veteran has not, to the 
Board's knowledge, expressed dissatisfaction with that 
decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


REMAND

In the August 2008 Joint Motion, the parties asserted that 
the Board erred in that it "made no finding regarding 
whether [the Veteran] had consented to the March 2001 
laminectomy."  See the August 2008 Joint Motion for Partial 
Remand, page 3.  Consent forms pertaining to the March 2001 
laminectomy performed at the Hines VAMC, if existing, should 
be associated with the Veteran's VA claims folder.  
See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the 
following action:

1.  VBA should obtain any consent forms 
signed by the Veteran pertaining to the 
March 2001 laminectomy performed at the 
Hines VAMC.  Any forms obtained should be 
associated with the Veteran's claims file.  
If no such records are available, that 
fact must be specifically noted in the 
Veteran's claims folder.

2.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems necessary, VBA should 
readjudicate the Veteran's claim of 
entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for a right 
leg disorder, claimed as a result of VA 
medical treatment in March 2001.  If the 
benefit sought on appeal remains denied, 
VBA should provide the Veteran with a SSOC 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


